UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 92-1556



RAINER GUIDO VEERKAMP,

                                                         Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A22-609-570)


Submitted:   September 23, 1997           Decided:   October 8, 1997


Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David N. Soloway, FRAZIER, SOLOWAY & POORAK, Atlanta, Georgia, for
Petitioner. Stuart M. Gerson, Assistant Attorney General, Thomas
W. Hussey, Deputy Director, Office of Immigration Litigation, Civil
Divsiion, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rainer Guido Veerkamp petitions for review of the Board of Im-

migration Appeals' reversal of the Immigration Judge's order grant-

ing his application for a waiver of deportation under § 212(h) of

the Immigration and Naturalization Act, 8 U.S.C.A. § 1182(h) (West

Supp. 1997). The Board of Immigration Appeals granted Veerkamp's
motion to reopen deportation proceedings and remanded the case to

the Immigration Judge for further proceedings. Therefore, the

decision Veerkamp sought to be reviewed no longer is in effect.

Because no appeal currently is ripe for review before this court,
we dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2